Citation Nr: 0322202	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD) with major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  The Board undertook additional 
development in May 2003 that has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD with major depressive disorder is not 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD with major depressive disorder have not been met.  38 
U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the July 2001 rating decision and the March 2002 
Statement of the Case.

In the rating decision and Statement of the Case, the veteran 
was informed of the basis for the denial of his claim, of the 
type of evidence that he needed to submit to substantiate his 
claim, and of all regulations pertinent to his claim.  In 
addition, the RO specifically advised the veteran of the 
provisions of the VCAA in the March 2002 Statement of the 
Case.  The veteran was informed of the evidence and 
information for which he was responsible, and of the evidence 
that would be obtained by VA.  Therefore, the Board finds 
that these various documents and letters provided to the 
veteran satisfy the notice requirements of 38 U.S.C.A. § 5103 
of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the veteran's Vet Center records and VA clinical 
records, and afforded the veteran VA psychiatric 
examinations.  The veteran did not request a personal hearing 
and did not submit any additional evidence in support of his 
claim.  Accordingly, the Board finds that no further action 
is necessary to comply with the duty to assist provisions of 
the VCAA.

The veteran contends that his PTSD is more disabling than 
currently evaluated by the RO.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity in 
civilian occupations. See 38 U.S.C.A. § 1155 (West 1991).  
Separate Diagnostic Codes identify various disabilities. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

In the present case, the RO granted service connection for 
PTSD with major depressive disorder in the July 2001 rating 
decision and assigned a 70 percent disability evaluation.  
The veteran disagreed with this initial evaluation.  When the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  It is not only the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

VA treatment records show that the veteran was hospitalized 
in June 1999 for alcohol dependence and continued with 
outpatient treatment for substance abuse through November 
1999.  At the initial psychiatric assessment, the veteran 
reported a recent increase of his longstanding alcohol abuse.  
He also endorsed nightmares, intrusive memories, survivor 
guilt, and a foreshortened sense of the future.  He was 
diagnosed with depressive disorder and rule out PTSD.  In 
September 1999, the veteran attended a PTSD symptoms 
management class.  During the course of the alcohol 
dependence treatment, the veteran worked on stress and anger 
management and expressed some fleeting suicidal ideas and 
feelings of hopelessness.  He was referred for further PTSD 
treatment.  

Records from the Portland Vet Center reflect that the veteran 
initially presented for counseling in October 2000 to discuss 
unresolved issues related to Vietnam.  At the intake 
assessment, the veteran reported that he had 20 years of 
education and worked full-time.  He complained of a history 
of sleep disturbance, anger, low energy level, and chronic 
suicidal ideations.  The mental status evaluation was 
negative.  The following month, the veteran reported 
difficulty concentrating, depression, and intrusive memories.  
In December 2000, it was noted that the veteran had 
decompensated following a session focused on his military 
history.  He now had increased anger and depression, as well 
as disrupted sleep and intrusive memories.  The veteran 
continued with group therapy in January and February 2001.  

At a June 2001 VA examination, the veteran reported that he 
had been married for 23 years and that he had worked as a 
budget analyst with the same company for the past 13 years.  
He had completed college and had taken graduate level 
classes.  He had not received a promotion from his present 
employer.  He had abused alcohol from 1977 to 1999 but had 
been sober for the last two years.  The veteran complained of 
intrusive thoughts of Vietnam several times per day and 
significant anger problems.  He had chronic symptoms of 
depression such as low self-esteem, low energy, low 
motivation, lack of interest, sleep disturbance, and feelings 
of hopelessness and worthlessness.  He had almost daily 
suicidal ideations and had placed a gun to his head in the 
past.  He had difficulty being intimate with his family and 
avoided crowds and reminders of Vietnam.  

Upon examination, the veteran was oriented and exhibited no 
evidence of delusions, hallucinations, or cognitive 
impairment.  He denied homicidal or psychotic ideations.  He 
had a labile affect and became tearful during the 
examination.  The veteran complained of a chronically 
dysphoric, anxious, and irritable mood.  The examiner found 
that the veteran had severe emotional impairment, at least 
moderate social impairment, and mild to moderate industrial 
impairment due to his PTSD with depression.  The veteran was 
diagnosed with chronic and moderate PTSD and chronic and 
severe major depressive disorder secondary to PTSD.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
41-45 due to serious emotional impairment.

In June 2001, the veteran was referred from the Vet Center to 
the VA for symptoms of depression, suicidal ideations, and 
low energy.  In August and September 2001, the veteran 
presented as alert, oriented, neatly dressed, and with a full 
range affect.  He denied sleep or appetite problems.  Memory, 
concentration, judgment, and impulse control were intact.  
The veteran reported that he engaged in no social activities 
and had problems with anger control.  He was diagnosed with 
alcohol dependence in remission and major depressive disorder 
and assigned a GAF score of 70.  

At an October 2001 assessment, the veteran reported that he 
had used alcohol status post Vietnam in order to self-
medicate for depression, intrusive thoughts, and disturbed 
sleep.  He now had recurring suicidal thoughts, constant 
dysphoria, disturbed sleep, and problems with anger.  He had 
twice planned death by gunshot.  He had a long history of 
gainful employment and expected to continue this employment.  
He reported a good and stable marriage.  Objectively, the 
mental status examination was essentially negative other than 
for a dysphoric mood and tearful affect.  The veteran was 
diagnosed with PTSD with episodic major depression and 
persistent background dysphoria.  He was noted to have a high 
level of socio-occupational functioning and was assigned a 
GAF score of 50+.  

In January 2002, the veteran presented as more calm with 
increased confidence in his ability to stop destructive 
impulses.  He still had intrusive periods of intense 
dysphoria with associated suicidal ideations but they were 
less severe and occurred less often.  He was assessed as 
markedly improved on medication and assigned a GAF score of 
60.

At a July 2003 VA examination, the examiner reviewed the 
claims file and interviewed the veteran.  The veteran 
reported that he had been married since 1978 and that he had 
one daughter who attended optometry school.  He had worked 
for the same company for the past 15 years but had not been 
promoted due to marginal job performance.  He performed 
budget preparation work and the job was nonstressful.  He had 
an extensive history of alcohol dependence but had been sober 
for the past four years.  He currently used Prozac and 
received counseling at the VA.  

Upon examination, the veteran presented as well groomed and 
cordial, with good eye contact.  Speech and thought processes 
were normal and no psychotic features were apparent.  The 
veteran exhibited a generally hopeless mood and a somewhat 
constricted affect.  Judgment and insight were intact.  He 
reported recurrent suicidal ideations but stated that he had 
resolved the problem.  He always lived with depression; 
however, alcoholics anonymous meetings gave him hope and he 
sometimes felt good to be alive.  He avoided stimuli in daily 
life and had lost interest in hobbies and activities.  The 
veteran had a generalized fear that something negative would 
happen.  He felt detached and estranged from others.  He had 
minimal sleep problems now that he used Prozac.  The veteran 
believed that his emotional symptoms had markedly interfered 
with his work and social activities.  

The examiner diagnosed the veteran with chronic severe PTSD, 
recurrent major depressive disorder, and sustained full 
remission alcohol dependence.  He was assigned a GAF score of 
35.  The examiner commented that the veteran had a 
significant history of alcohol dependence.  Since becoming 
sober, he had become aware of his behavioral and relationship 
problems while drinking.  Although the veteran's family 
relationships had improved, he continued to feel estranged 
from family and coworkers.  He had a marked tendency to 
socially isolate himself.  The veteran did not appear to be 
at risk for suicide but had serious depressive symptoms due 
to his PTSD.  The examiner believed that the veteran had 
remained functional because his job was of minimal demand.  
The examiner speculated that the veteran likely could not 
work in an environment that required independent decision 
making and planning.  He stated that the GAF score was based 
on the veteran's extremely limited level of enjoyment and 
interpersonal relatedness.  

The veteran's PTSD with major depressive disorder has been 
assigned a 70 percent schedular evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  Under this criteria 
for evaluating psychiatric disorder, a 70 percent evaluation 
is warranted where symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a 100 percent 
evaluation for the veteran's PTSD with major depressive 
disorder.  In short, the veteran clearly does not suffer from 
total occupational and social impairment.  The Board 
emphasizes that the rating schedule is designed to compensate 
for functional impairment.  In this regard, the veteran has 
maintained full-time professional employment for many years 
and has maintained a lengthy and successful marriage.  While 
the veteran has complained of depressive symptoms, the record 
contains little evidence of how these symptoms have adversely 
affected his daily life.  In fact, there is no evidence that 
the veteran's ability to perform the activities of daily 
living have been significantly impacted by his PTSD and 
depressive symptomatology.  The Board further observes that 
the GAF scores of record are widely disparate and that the 
GAF score of the most recent VA examination is not supported 
by the objective evidence of record.  As such, the Board 
finds that the criteria for the next higher evaluation have 
not been met and the appeal is denied.



ORDER

An evaluation in excess of 70 percent for PTSD with major 
depressive disorder is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

